iui-rt
                                  ELECTRONIC RECORD




COA #14-13-00650-CR                                           OFFENSE: Indecency with a Child


STYLE: Eric Jarrod Williams v The State of Texas              COUNTY: Orange

                                                                               ,th
COA DISPOSITION: Affirmed                                     TRIAL COURT: 128in District Court


DATE: September 23. 2014     Publish: No                      TC CASE #:A-080508-R




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Eric Jarrod Williams v The State of Texas


CCA#


         PRO se
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition     CCA Disposition:
                                                   DATE:
                                                                         Ifeft.-/?
                                                   JUDGE:.

DATE:            kM
            Q31N124XT                              SIGNED:                           PC:

JUDGE:           rM IMJUM-                         PUBLISH:                          DNP:




                                                                                            MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:

                                                                                 ELECTRONIC RECORD